      Case 1:19-cv-01578-VEC-DCF Document 208 Filed 06/15/21 Page 1 of 2




June 15, 2021
Via ECF

Honorable Valerie Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 442
New York, New York 10017


RE: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC

Dear Judge Caproni:

        We represent Plaintiff Navidea Biopharmaceuticals, Inc. (“Navidea”) and Third-Party
Defendant Macrophage Therapeutics, Inc. (“Macrophage”) (collectively, the “Plaintiffs”) in the
above-referenced matter. Pursuant to Your Honor’s directive in the Opinion and Order dated May
27, 2021 [ECF No. 207], we submit this letter jointly with Defendant/Third-Party Plaintiff Dr.
Michael M. Goldberg (“Dr. Goldberg”) to inform the Court as to the status of discovery in this
matter.

        On July 29, 2020, Your Honor issued an Order referring all discovery disputes to
Magistrate Judge Freeman [ECF No. 126]. On or about August 14, 2020, Magistrate Judge
Freeman entered the So-Ordered Stipulation dated August 14, 2020 [ECF No. 133], in which the
parties were to, inter alia, (1) comply with several discovery requests requested by both Plaintiffs
and Dr. Goldberg, (2) schedule and conduct all depositions, and (3) meet and confer regarding any
issues pertaining to the same.

        Thereafter, the parties substantially complied with all of the discovery requests agreed to
in the So-Ordered Stipulation, conducted all necessary depositions, and have met and conferred
regarding any outstanding issues. As of the date of this letter, the parties agree that fact discovery
is now complete.

       Expert Discovery. On or about September 25, 2020, the parties filed a Joint Letter updating
the Court regarding the status of discovery which, inter alia, addressed Dr. Goldberg’s request that
the Court schedule deadlines for expert discovery in this matter, including on the issue of damages.
      Case 1:19-cv-01578-VEC-DCF Document 208 Filed 06/15/21 Page 2 of 2




Honorable Valerie Caproni
June 15, 2021
Page 2

[ECF No. 137]. Specifically, Dr. Goldberg has claimed as one form of damages in this case the
difference between the value of certain securities of Navidea and Macrophage that were to be
issued in specific forms on specific dates pursuant to the agreement that is the basis for this action,
on the one hand, and the value of (i) certain securities that were issued at different times and in
different forms than those required and (ii) certain securities that to date have not yet been issued,
on the other hand. Dr. Goldberg respectfully submits that determining the values of each form of
security on specific dates is precisely the form of evidence that is routinely the subject of expert
testimony and that precluding expert discovery in this case would be far outside the norm and
completely inappropriate. While Plaintiffs do not believe that expert discovery will aid the
factfinder in this action, they recognize that the Court can best address the admissibility of
proposed expert testimony through appropriate motion practice. Consequently, the parties have
agreed to: (a) provide each other with the names and curriculum vitae of any proposed experts
whose testimony they propose to introduce within thirty (30) days after the Court approves the
expert discovery schedule; (b) provide expert reports within thirty (30) days thereafter; (c) make
available for deposition any expert within fourteen (14) days after the expert serves his/her report;
and (d) that each party has the right to issue any rebuttal reports no later than sixty (60) days of
receiving the name and curriculum vitae of the other party’s proposed expert(s).


Respectfully submitted,



Barry M. Kazan

cc: Alain Baudry, Esq. (via ECF)
    Karim Sabbidine, Esq. (via ECF)
    Gregory Zimmer, Esq. (via ECF)
